People v Rodriguez (2018 NY Slip Op 06801)





People v Rodriguez


2018 NY Slip Op 06801


Decided on October 11, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 11, 2018

Sweeny, J.P., Tom, Gesmer, Kern, Moulton, JJ.


30216/16 7295A 30217/16 7295

[*1] The People of the State of New York, Respondent,
vMonserrate Rodriguez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (John T. Hughes of counsel), for respondent.

Orders, Supreme Court, New York County (Felicia A. Mennin, J.), entered on or about March 30, 2017, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion in declining to grant a downward departure (see People v Gillotti, 23 NY3d 841, 861 [2014]). The mitigating factors cited by defendant were adequately accounted for in the risk assessment instrument, and were in any event outweighed by the seriousness of the underlying crimes, as well as defendant's extensive criminal record and pattern of sexual recidivism against children, which this Court
noted on defendant's appeal from another sex offender adjudication (122 AD3d 538 [1st Dept 2014], lv denied 24 NY3d 915 [2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 11, 2018
CLERK